Citation Nr: 0123768	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
broken nose.

4.  Entitlement to an initial evaluation in excess of 20 
percent for the residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Navy from January 
1962 to January 1965.  This case originally came before the 
Board of Veterans' Appeals (the Board) on appeal from an 
August 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
that denied the appellant's claims of entitlement to service 
connection for hearing loss, tinnitus and the residuals of a 
broken nose and that granted entitlement to service 
connection for a right ankle fracture assigning an initial 
disability rating of 20 percent.

In a decision dated December 6, 1999, the Board, in part, 
denied the appellant's three service connection claims, 
upholding the RO.  (The issue of the initial rating for the 
right ankle disability was remanded to the RO for additional 
development.)  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).

In March 2001, based on the November 2000 Appellee's Motion 
for Remand and To Stay Further Proceedings that was not 
opposed by the appellant, the Court vacated the December 1999 
Board decision and remanded the case to the Board.  The basis 
for the Motion for Remand was that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), became law and 
that, pursuant to the Court's holding in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), a return of the case to the Board was 
required because the issue of whether the newly enacted 
statutory requirements relating to the duty to assist were 
satisfied in this case had to be addressed by the Board in 
the first instance.  


REMAND

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  The VCAA 
redefined the obligations of VA with respect 

to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that "[a] medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim[.]"  
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).

The Board denied the appellant's three service connection 
claims on the basis that they were not well grounded.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  


In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant submitted a written statement to the Board in 
August 2001.  In that statement he identified four VA 
facilities at which he had received pertinent medical 
treatment.  He also submitted a written statement from his 
spouse.  However, he did not waive review of that evidence by 
the agency of original jurisdiction and therefore referral to 
the RO of evidence received directly by the Board is 
required.  38 C.F.R. § 20.1304.  Nonetheless, as the case is 
being remanded, the RO will have the opportunity to consider 
the evidence submitted to the Board by the appellant in 
August 2001.  

The appellant has alleged that the service medical records 
currently in evidence are incomplete.  The RO has undertaken 
unsuccessful development attempts to obtain additional 
service medical records.  The RO should undertake whatever 
further development action concerning service medical records 
is mandated by the VCAA.

The appellant has also undergone treatment at VA facilities 
from 1996 to the present.  It is unknown whether or not he 
has received pertinent private medical treatment.  The RO 
should obtain all VA treatment records and all pertinent 
private medical records not currently in evidence.  All of 
these records should be associated with the claims file.

In the December 1999 decision, the Board remanded the issue 
of an increased initial evaluation for the right ankle 
disability, to include consideration of whether or not a 
separate evaluation for a tender and painful right ankle scar 
was warranted.  The evidence of record does not currently 
include any documentation of the RO's post-remand action on 
the rating of the appellant's service-connected right ankle 
disability.  The appellant must be afforded a VA medical 
examination that includes an evaluation of any scar 
associated with the right ankle disability.  Therefore, the 
previous remand instructions will be repeated below.


The appellant should also be scheduled for an audiometric 
examination.

After a review of the record, to include the December 1999 
Board decision and the Appellee's Motion for Remand and To 
Stay Further Proceedings cited above, the Board is of the 
opinion that additional development of the record is 
appropriate prior to further consideration of the appellant's 
claims.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should contact all appropriate 
agencies and entities to obtain the 
appellant's additional service medical 
records.  If no such additional service 
medical records can be found, or if they 
have been destroyed, the RO should get 
specific confirmation of that fact.

2.  With assistance from the appellant as 
needed, the RO should obtain all VA 
treatment records not currently in 
evidence and associate them with the 
claims file.

3.  The RO should obtain the appellant's 
pertinent medical treatment records from 
any private doctor or hospital identified 
by the appellant.  The appellant should 
provide assistance as needed to obtain 
these records which should be associated 
with the claims file.

4.  If not already accomplished, after the 
above development is completed, the 
appellant should be scheduled for a VA 
examination for an evaluation of the 
current status of his right ankle 
disability.  The examiner should be 
provided with the claims file for review.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The presence of any right ankle 
degenerative changes or instability should 
be described in detail.  


The examiner is requested to assess the 
severity of any separate disability 
resulting from the appellant's scar on his 
right ankle.  Specifically, the examiner 
should make notations as to the size, 
location and appearance of each right 
ankle surgical scar.  The examiner should 
determine whether there are findings of 
poor surgical scar nourishment, 
ulceration, tenderness or pain in the 
right ankle area.  The examiner should 
also discuss, with degree of severity 
and/or frequency noted, whether or not the 
appellant suffers from any periods of 
exacerbations or any pain or functional 
loss due to his right ankle surgical 
scar(s).  If there are no objective 
findings of right ankle surgical scar 
tenderness, pain or functional limitation 
shown, that should also be noted for the 
record.

5.  The appellant should be scheduled for 
a VA audiometric examination to determine 
the etiology, nature and severity of any 
hearing-related pathology.  The examiner 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any hearing-related pathology.  
Specifically, the examiner is requested to 
provide an opinion as to whether it is as 
likely as not that any documented hearing-
related pathology is related to symptoms 
or signs the appellant may have had in 
service.  The examiner should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service are the first 
manifestations of said hearing-related 
pathology, as well as the approximate date 
of onset thereof.


6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and implemented by the 
regulations that are set forth at 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)), are fully complied with and 
satisfied. 

7.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


